Detailed Action
				
►	The preliminary amendment filed 05 FEB 2020 has been entered. Claim(s) 20-35  is/are pending. It is noted that the claim set  filed 05 FEB 2020 comprises two Claim 32. This is improper. The second claim 32 has now been renumbered as Claim 33 while Claims 33-34 in the as-filed claim set have been renumbered to Claims 34-35. The applicant is hereby required to adopt this claim numbering scheme.

►	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102
and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered
a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.

 									             ►   	Restriction to one of the following inventions is required under 35 U.S.C. 121:

l. 	Claims 20-32, drawn to a method of providing probes for off-target
sequence capture, classified in C12Q1/6813.

ll. 	Claims 33-35, drawn to a kit for reducing off-target capture for use in a method(s) of targeted sequening which kit comprises probes for off-targetsequence capture and probes for target sequence capture, classified in C12Q 6876 and C12H 21/00.


Inventions I and Il are related as process of making and product made. The
inventions are distinct if either or both of the following can be shown: (1) that the process as
claimed can be used to make another and materially different product or (2) that the product as
claimed can be made by another and materially different process (MPEP § 806.05(f)). In the
instant case the product can be made by a different process, for example, the probe sets can
be prepared by well known techniques, see Fodor et al.[US 2001/0053519] or by use existing
microarrays to capture and subsequently analyze [(e.g. sequence) the sequences so captured].
For example, Adey et al. [US 20100076185 ] teach a method of capturing and eluting specific
sequences from microarrays in order to analyze the captured sequences by sequencing, see at
least para 28.


►	Restriction for examination purposes as indicated is proper because all the inventions
listed in this action are independent or distinct for the reasons given above and there would be a
serious search and/or examination burden if restriction were not required because one or more
of the following reasons apply:

(a) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;

(b) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);

(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112(a).



►	Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement may be
traversed (87 CFR 1.148) and (ii) identification of the claims encompassing the elected
invention.

The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an
election without traverse. Traversal must be presented at the time of election in order to be
considered timely. Failure to timely traverse the requirement will result in the loss of right to
petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate
which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the
inventions to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the inventions unpatentable over the prior art, the
evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C.
103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process
claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims that
include all the limitations of the allowable product/apparatus claims should be considered for
rejoinder. All claims directed to a nonelected process invention must include all the limitations of
an allowable product/apparatus claim for that process invention to be rejoined.


In the event of rejoinder, the requirement for restriction between the product/apparatus
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will
be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the
rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C.
101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an
otherwise proper restriction requirement between product/apparatus claims and process claims
may be maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in
order for rejoinder to occur, applicant is advised that the process claims should be amended
during prosecution to require the limitations of the product/apparatus claims. Failure to do so
may result in no rejoinder. Further, note that the prohibition against double patenting
rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the
examiner before the patent issues. See MPEP § 804.01.


CONCLUSION

C. 	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The
examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via
voice mail. If repeated attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731.
The Central Fax number for the USPTO is (571) 273-8300. Please note that the faxing
of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30
(November 15, 1989).
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov